Order filed September 30, 2021




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00473-CV
                                   ____________

                                  S.R., Appellant

                                         V.

  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                        Appellee


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-03359J

                                      ORDER

      This is a case for a suit regarding termination of a parent-child relationship
and appointment of a managing conservator. The clerk’s record does not contain a
copy of the judgment. However, the reporter’s record indicates the trial court orally
rendered judgment on August 9, 2021. Accordingly, the Harris County District
Clerk is directed to file a supplemental clerk’s record within 5 days of the date of
this order, containing a copy of a signed judgment complying with Texas Rule of
Civil Procedure 306. If the case file does not contain a signed judgment, the district
clerk is directed to file a supplemental clerk’s record containing a certified statement
that the case file does not contain a signed judgment. If this court does not receive
a copy of the signed judgment, this appeal will be subject to dismissal for lack of
appellate jurisdiction.



                                        PER CURIAM

Panel Consists of Justices Wise, Bourliot, and Zimmerer.




                                           2